Citation Nr: 1646215	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 15, 2016.

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability for the period prior to June 18, 2016, and in excess of 80 percent thereafter.

3.  Entitlement to special monthly compensation (SMC) based on loss of use.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1951 to December 1956.  The Veteran was awarded the Korean Service Medal with 3 Bronze Service Stars and the Combat Infantry Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified in a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of the proceeding has been associated with the record.

The Board remanded the Veteran's case for additional development in August 2015.  In an August 2016 rating decision, the RO granted the Veteran increased ratings for PTSD to 100 percent disabling, effective June 15, 2016 and bilateral hearing loss to 80 percent disabling, effective June 18, 2016.  Regardless of the RO's actions, the issues remain before the Board because the grant of increased ratings was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Veteran's claim of entitlement to SMC based on loss of use must be remanded for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on loss of use is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to August 2, 2010, the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, severity, and duration to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to adapt to stressful circumstances; and inability to establish and maintain effective relationships.

2.  For the period from August 2, 2010 to June 15, 2016, the evidence shows that the Veteran's PTSD manifested by depressed mood; anxiety; near-continuous depression; chronic sleep impairment with nightmares; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, intermittent suicidal ideation; impaired impulse control; and obsessional rituals which interfered with routine activities; all of which more closely approximated occupational and social impairment with deficiencies in most areas.  The preponderance of the evidence is against a finding of total occupational and social impairment, manifested by symptoms similar in frequency, severity, and duration to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  For the period from June 21, 2010 to July 3, 2012, the Veteran has demonstrated, at worst, Level VII sensorineural hearing loss in the right ear and Level II sensorineural hearing loss in the left ear.

4.  For the period from July 3, 2012 to June 18, 2016, the Veteran has demonstrated, at worst, Level VII sensorineural hearing loss in the right ear and Level V sensorineural hearing loss in the left ear.

5.  From June 18, 2016 to present, the Veteran has demonstrated, at worst, Level XI sensorineural hearing loss in the right ear and Level IX sensorineural hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period from prior to August 2, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from August 2, 2010 through June 15, 2016, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  For the period from June 21, 2010 to July 3, 2012, the criteria for a disability rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).

4.  For the period from July 3, 2012 to June 18, 2016, the criteria for a disability rating of 30 percent, but no higher, for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).

5.  For the period from June 18, 2016 to present, the criteria for a disability rating in excess of 80 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with regard to the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated in July 2010.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  

The Veteran's service treatment records and VA medical records are of record.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Veteran was provided VA contract psychiatric examinations in August 2010 and June 2016, and VA contract audiological examinations in July 2010 and June 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact and functional effects of the Veteran's PTSD and hearing loss disability on his daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In August 2015, the Board remanded the Veteran's claim to obtain outstanding VA medical records, and afford the Veteran VA psychiatric and audiological examinations.  The Veteran was afforded the requested examinations in June 2016, the RO associated with the record all VA medical records from October 2009 through August 2016, and readjudicated the Veteran's claims in a September 2016 Supplemental Statement of the Case.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Increased Rating for PTSD for the period prior to June 15, 2016

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the Board considered whether the assignment of staged ratings would be necessary.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

According to a September 2009 mental health evaluation, the Veteran said that his separation from his wife was difficult.  He reported getting between 2 and 4 hours of sleep per night, that his appetite fluctuated, and that his energy was "not good."  He reported feeling hopelessness and worthlessness at times, but only when he was stressed out.  He denied suicidal thoughts.  He reported that his support group included his son and the CARE group.  On mental status evaluation, the Veteran appeared well groomed, and was calm and cooperative with the examiner.  He maintained good eye contact.  His speech was regular in rate, prosody, volume, and tone.  He displayed some psychomotor retardation and constantly sighed.  His mood was depressed and stressed, and his affect was blunted and well related.  His thought processes were linear and goal directed, and he denied suicidal ideation, homicidal ideation, and hallucinations.  No delusions were apparent.  His cognition was intact, and his insight and judgment were fair.  

In a November 2009 treatment note, the Veteran reported that his PTSD was the worst it had ever been and that he could not relax.  He said his sleep had worsened and that his appetite had decreased.  He reported sometimes feeling hopeless and worthless.  On mental status evaluation, the Veteran appeared well groomed, and was calm and cooperative with the examiner.  He maintained good eye contact, and his speech was normal.  His mood was "bad," and his affect was blunted, smiling at times, well-related.  His thought processes were linear and goal directed, and he denied suicidal ideation, homicidal ideation, and hallucinations.  

In January 2010, the Veteran reported that he was "meh," and that he occasionally felt hopeless and worthless.  He denied suicidal thoughts and reported nightmares several times a week.  In April 2010, the Veteran reported waking up more at night and having more difficulty sleeping.  He also stated that his ability to concentrate had declined.  He reported not appreciating talking with people like he used to, and not liking crowds.  He reported having suicidal thoughts but said he "would not do anything."  

The Veteran was afforded a VA QTC psychiatric examination on August 2, 2010.  At the time of the examination, the Veteran reported increasing nervousness when confronted with memories of past events.  He noted that he only slept for 3 hours the previous night, and was constantly checking the doors on the periphery of the house; he also reported flashbacks.  The Veteran stated he was married with two children, and that his wife was his caretaker.  On mental status evaluation, the Veteran was alert and oriented to person, place, and time.  His hygiene and grooming were fair.  The examiner observed no major disorder of speech, but said at times the Veteran spoke rather quickly and often took deep sighs suggesting anxiousness.  Thought processes were coherent.  The examiner provided no response for mood and affect.  Thought content were normal, though the Veteran noted at times death wishes passed through his mind and that occasionally he became easily angry.  The Veteran's recent memory was somewhat poor, but remote event memory was average.  The examiner stated that the Veteran's "functional ability judged to be 45."

In an August 2010 letter, Dr. J. L. wrote that the Veteran had multiple symptoms including depression, anxiety, nightmares, and hypervigilance.  These symptoms affected his daily functioning and ability to self-care.  Dr. J. L. wrote that the Veteran had been unable to work or function at a normal level due to these symptoms, and that dealing with these symptoms often left the Veteran unable to perform activities of daily living, including preparing meals and managing medications.  A November 2010 treatment note by Dr. J. L. indicated that the Veteran reported his moods fluctuated and that he had down moods daily.  The Veteran reported nightmares 2 to 3 times per week, flashbacks, difficulty with crowds, and feelings of anxiety.  The Veteran denied suicidal or homicidal ideation.  The Veteran noted he was doing the same with minimal improvement and continued symptoms of depression and PTSD.  The clinician observed that the Veteran was not an acute risk of self-harm or harm to others.  In a separate form prepared by the Veteran's representative, Dr J. L. checked boxes indicating that the Veteran met all the criteria for PTSD disability ratings of 30 percent, 50 percent, 70 percent, and 100 percent.  Dr. J. L. provided no explanation of these findings.

According to a January 2011 social work note, the Veteran was alert and oriented to person, place, time, and situation.  He denied suicidal or homicidal ideation, but reported symptoms of nightmares, insomnia, and compulsively checking doors and windows.  A February 2011 mental health outpatient note indicated that the Veteran reported his mood was "okay," but that he had a somewhat restricted affect.  He denied homicidal and suicidal ideation, and his insight and judgment were good.  

During a February 2011 psychiatric consultation, the Veteran reported sleeping about 4 hours per night, which was typically restless and accompanied by 2 nightmares per week.  He denied any clear suicide plan but reported intermittent suicidal ideation.  He also reported feeling anxious in crowds and mild emotional numbing.  He reported his memory was fair.  On mental status evaluation, the Veteran was pleasant, displayed fair grooming, and was appropriately dressed.  He was oriented to person, place, time, and situation, and was alert and attentive.  He displayed no psychomotor disturbance and his speech was normal.  His mood was "fine," with a congruent, full affect.  His thought process and content were normal.  The clinician noted the Veteran's insight and judgment were very limited and very impaired, respectively.  

In April 2011, the Veteran reported continuing to feel stressed and depressed.  He said he experienced nightmares once per week, and said he felt depressed daily.  He denied active suicidal ideation or plan, but endorsed passive thoughts at times.  On mental status evaluation, the Veteran's insight and judgment were noted to be intact.  In a form prepared by the Veteran's representative and received in August 2011, Dr B. S. checked boxes indicating that the Veteran met all the criteria for PTSD disability ratings of 30 percent, 50 percent, 70 percent, and 100 percent.  Dr. B. S. wrote that the Veteran had considerable impairment from PTSD and depression that rendered him unable to be gainfully employed or tolerate normal levels of stress, but that the Veteran paid his own bills and was able to feed himself.

According to treatment records from February and March 2012, the Veteran reported feeling stressed out and experiencing nightmares.  He endorsed passive thoughts of death.  His insight and judgment were intact, but mild memory impairment was noted.  By September 2012, the Veteran reported experiencing nightmares every one to three weeks, and denied frank suicidal ideation.  

In October 2013, the Veteran reported continued nightmares and difficulty sleeping, averaging 4 hour per night.  He denied passive or active thoughts of suicide, and his insight and judgment were intact.  In December 2013, the Veteran reported that his memory was somewhat worse, but that he had not been losing personal effects, getting lost, or forgetting to pay bills.

According to an April 2014 psychiatry note, the Veteran reported feeling worse for the past month or longer, with greater anxiety, pacing around at night to check doors, and nightmares.  He reported fleeting thoughts of suicide, but no active thoughts or clear intent to end his life.  In September 2014, the Veteran continued to report passing suicidal ideation.  

During an October 2014 psychology evaluation, the Veteran reported feeling stressed, anxious, and depressed.  Upon evaluation, the Veteran displayed adequate grooming and hygiene, made good eye contact, and displayed normal psychomotor functions.  His speech was normal.  The Veteran's affect was broad and his mood was dysthymic.  His thought processes and content were normal.  The Veteran denied suicidal and homicidal ideation.  He displayed no auditory or visual hallucinations or flashbacks.  The Veteran was oriented to person, place, time, and situation, and his recent and remote memories were intact.  His attention and concentration were good, as were his insight and judgment.  

In October 2015, the Veteran reported that his symptoms were getting worse.  He reported experiencing nightmares 3 times per week, and waking up constantly throughout the night to check windows and doors.  The Veteran complained of chronic depressed mood and sadness.  Upon evaluation, the Veteran was alert and oriented, and appeared well and casually dressed.  His speech was normal.  He was cooperative without any psychomotor agitation or retardation.  His mood was "ok" and his affect was well related.  He displayed no signs of perceptual disturbance, and his thought processes and content were normal.  There were no signs of suicidal or homicidal ideation.  His insight and judgment were good, and his memory was intact.

In February 2016, the Veteran reported continued nightmares.  He denied active suicidal ideation but felt "useless" in life.  On evaluation, the Veteran was described as pleasant, polite, and chronically dysphoric with good hygiene.  He continued to have moderate or greater depression, but denied active thoughts of suicide.  The Veteran stated his mood was unchanged overall and rated his depression as 8 out of 10.  His thought process was linear and his speech was fluent.  He denied visual and audio hallucinations, paranoid ideation, and homicidal ideation.  His insight and judgment were intact.  

The Veteran was afforded a VA QTC examination in June 2016.  His symptoms consisted of depressed mood; near-continuous depression affecting ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; suicidal ideation; spatial disorientation; disorientation to time or place.  On evaluation, the Veteran's appearance and dress were normal and appropriate.  His mood was depressed and his affect blunted.  He was oriented by person, place, and time.  His memory was intact.  His attention and concentration were good, and his thought content and perception were normal.  His speech was normal.  His insight and judgment were good.  He had no current suicidal ideation.  

Based on the medical and lay evidence set forth above, the Board finds that the criteria for a rating of 70 percent, but no higher, are met or approximated from August 2, 2010.  At the time of the August 2, 2010 examination, the Veteran reported having death wishes that passed through his mind; though he denied suicidal ideations at the time of the examination, subsequent VA medical records show that he reported them intermittently.  See July 13, 2011 psychiatry note, and February 1, 2012 psychiatry note.  Critically, the Veteran indicated that at night he was constantly checking the doors on the periphery of the house, demonstrating an obsessional ritual that interfered with routine activities.  See January 16, 2013 psychiatry note, April 14, 2014 psychiatry note, and October 7, 2015 psychiatry note.  He also reported on occasion becoming easily angry, suggesting impaired impulse control.  See also May 22, 2013 psychiatry note indicating the Veteran reported ongoing irritability.  Records from this period forward suggest the Veteran also experienced near continuous depression.  See April 20, 2011 psychiatry note.  Moreover, the Veteran was noted to have difficulty in adapting to stressful circumstances.  See August 19, 2011 form completed by Dr. B. S.  The Board acknowledges that not all of the symptoms specified in the 70 percent rating criteria have been demonstrated by the Veteran during this period, including speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene.  As noted above, however, the symptoms listed in the criteria are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Affording the Veteran the benefit of the doubt, the Board finds the evidence supports a rating of 70 percent prior from August 2, 2010.  

Prior to August 2, 2010, the evidence does not show the Veteran's impulse control was impaired or that he partook in obsessional rituals that interfered with routine activities.  Moreover, the Veteran only reported suicidal ideation once prior to the August 2010 VA examination.  The symptoms exhibited by the Veteran during this period, including difficulty sleeping, fluctuations in appetite and mood, and occasional feelings of hopeless and worthlessness, and the single report of suicidal ideation, were not of such frequency, severity, and duration so as to result in occupational and social impairment, with deficiencies in most areas.  Thus, the evidence of record prior to August 2, 2010 shows a disability picture consistent with a 50 percent rating.

Moreover, the evidence does not support the assignment of a rating in excess of 70 percent at any time prior to June 15, 2016.  At no time prior to that date was the Veteran shown to have symptoms of such frequency, severity, and duration to result in total occupational and social impairment, such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Indeed, the June 2016 VA QTC examination report is the first instance in the record that the Veteran was noted to have spatial and temporal disorientation, as well as disorientation to place.  

The Board acknowledges the November 2010 and August 2011 PTSD forms submitted by Dr. J. L. and Dr. B. S., respectively, which indicated that the Veteran met the criteria for a PTSD disability rating of 100 percent.  However, the Dr. J. L.'s November 2010 form contained nothing more than checked boxes as to the rating criteria, and was inconsistent with contemporaneous medical evidence as to the Veteran's level of social and occupational functioning at that time.  For instance, a November 19, 2010 note from Dr. J. L. stated that the Veteran was not an acute risk of self-harm or harm to others; however, the criteria for a 100 percent rating includes a persistent danger of hurting self or others.  The absence of any meaningful explanation of how the Veteran satisfied the criteria for 100 percent disability rating, to include a list of specific symptoms and their severity satisfying the specific rating criteria, render the document of limited probative value.  Similarly, while Dr. B. S. noted that the Veteran had considerable impairment from PTSD and depression, his statement did not specify any particular symptoms that warranted the 100 percent disability, aside from an inability to tolerate normal levels of stress.  Thus, Dr. B. S.'s August 2011 PTSD statement is also of limited probative value.

Given that the Veteran has not demonstrated symptoms of such frequency, severity, and duration so as to result in total social and occupational impairment, the Board finds that his disability picture for the period on appeal does not more closely approximate the criteria for a 100 percent disability rating prior to June 15, 2016.  

Increased Rating for Bilateral Hearing Loss

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

The provisions of 38 C.F.R. § 4.86(a) (2015) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b)(2015) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2000 Hertz (Hz), the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA QTC audiological examination in July 2010.  At the time of the examination, the Veteran reported difficulty understanding other people speak.  Audiometric testing showed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
40
40
45
40
41
LEFT
25
30
30
35
30

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 86 percent in the left ear.  The examiner observed that the Veteran's hearing loss had no effect on his usual occupation as he was retired, and that its effect on his daily activities was that he had difficulty understanding people.

The hearing impairment levels correspond to Level VII in the right ear and Level II in the left ear under Table VI.  Intersecting Levels VII and II under Table VII results in a 10 percent rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

According to a January 2011 audiology consultation, the Veteran had mild to moderate sensorineural hearing loss in the right ear from 1,000 Hz to 8,000 Hz with 28 percent speech discrimination ability, and mild sensorineural hearing loss in the left ear from 2,000 Hz to 8,000 Hz with 68 percent speech discrimination ability.  However, the consultation did not include puretone threshold results; thus the findings are of limited probative value.  The Board acknowledges the Veteran's representative's November 2016 argument that the January 2011 note indicated the Veteran's hearing loss was more severe than it was in June 2010, and that the Veteran should be given a higher rating.  As the consultation provided no audiometric findings, a higher rating cannot be assigned on the basis of that evidence.

A July 3, 2012 audiology note was accompanied by an audiogram.  Audiometric testing showed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
45
40
--
40
37
LEFT
25
35
--
40
28

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 60 percent in the left ear.  The hearing impairment levels correspond to Level VII in the right ear and Level V in the left ear under Table VI.  Intersecting Levels VII and V under Table VII results in a 30 percent rating from this date.  The Board recognizes that puretone thresholds at 3000 hertz were not included in the determination of the puretone averages noted in that report.  Resolving the benefit of any doubt in the Veteran's favor, the audiogram results provide sufficient audiometric results for determining the severity of hearing at the time of the testing.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

The Veteran was afforded a VA QTC audiological examination in June 2016.  At the time of the examination, the Veteran reported difficulty hearing in the presence of noise.  Audiometric testing showed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
60
60
70
75
66
LEFT
55
65
70
75
66

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and 40 percent in the left ear.

The hearing impairment levels correspond to Level XI in the right ear and Level IX in the left ear under Table VI.  Intersecting Levels XI and IX under Table VII results in an 80 percent rating from this date forward.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  Although the audiological report demonstrates that each of the four specified frequencies in either ear is 55 decibels or more, the Veteran is entitled to a greater benefit under Table VI as opposed to Table VIA.  See 38 C.F.R. § 4.86 (a), (b) (2015).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran indicated that he had difficulty understanding conversations and hearing with background noise.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 (2015).  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations, television and radio, asking people to repeat themselves, and having to lip read, are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Veteran's PTSD manifested by depressed mood; anxiety; near-continuous depression; chronic sleep impairment with nightmares; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, intermittent suicidal ideation; impaired impulse control; and obsessional rituals which interfere with routine activities; resulting in occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that the assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms the Veteran experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced or the collective impact thereof.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his bilateral sensorineural hearing loss and PTSD disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Nor has the Veteran stated or the evidence reasonably shown that that extraschedular consideration is warranted based on the collective impact of his service-connected disabilities.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

Lastly, the Board observes that a total disability rating based on individual unemployability (TDIU) has been in effect from June 21, 1999.  Thus, discussion of that subject is moot.

ORDER

For the period prior to August 2, 2010, a disability rating in excess of 50 percent for PTSD is denied.

For the period from August 2, 2010 to June 15, 2016, a disability rating of 70 percent for PTSD, but no higher, is granted.

For the period from June 21, 2010 to July 3, 2012, a disability rating in excess of 10 percent for bilateral hearing loss is denied.

For the period from July 3, 2012 to June 18, 2016, a disability rating of 30 percent, but no higher, for bilateral hearing loss is granted.

For the period from July 3, 2012 to June 18, 2016, a disability rating in excess of 80 percent for bilateral hearing loss is denied.


REMAND

The August 2015 remand directed the AOJ to afford the Veteran a VA examination to determine whether he had suffered loss of use of the feet as a result of his service-connected metatarsalgia with callosities and pes planus, status post-operative.  The clinician was directed to provide an opinion with supporting rationale as to whether no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Although the RO provided the Veteran the requested examination in June 2016, the examiner did not provide the requested opinion.  Therefore, remand for an opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted his June 2016 VA feet examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another clinician should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The addendum report must reflect that review of the claims folder occurred, to include this remand.

Based on a review of the record, the clinician should provide an opinion with supporting rationale as to whether, due to the Veteran's service-connected metatarsalgia with callosities and pes planus status post-operative, no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The report must include a complete rationale for the opinions and conclusions reached.

2.  Review the examination report for compliance with the Board's directive.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


